Order, Supreme Court, New York County (Ira Gammerman, J.), entered August 1, 2002, which, insofar as appealed from, directed defendant-appellant to produce certain documents, unanimously affirmed, without costs.
After an in camera review of the subject documents, we find that they are predominantly factual, not legal, in nature, and are not immune from disclosure (see Spectrum Sys. Intl. Corp. v Chemical Bank, 78 NY2d 371, 377-378, 381). Concur — Williams, P.J., Nardelli, Rosenberger and Ellerin, JJ.